Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                                                 )
 Marsh USA, Inc.,                                )
                                                 )
                       Plaintiff,                )
                                                 )
        v.                                       )       Case No. 1:19-cv-03266-RM
                                                 )
 Cobbs Allen Capital, LLC,                       )
                                                 )
                       Defendant.                )
                                                 )

     COBBS ALLEN CAPITAL, LLC’S RESPONSE IN OPPOSITION TO MARSH’S
           MOTION TO STRIKE OR FOR LEAVE TO FILE SURREPLY


        Plaintiff Marsh USA, Inc. (“Marsh”) has requested that the Court strike certain arguments

 and evidence that Cobbs Allen Capital, LLC (“CAC”) presented in its Reply in support of its

 Motion to Stay, or alternatively, grant it leave to file a surreply. See Dkt. No. 32. Both requests

 lack merit. CAC did not raise any new arguments or issues in its Reply and instead only

 responded to assertions that Marsh made in opposition to the Motion to Stay. Marsh’s motion

 thus is without basis and its attempt to dispose of arguments it does not like, or get the last word

 on CAC’s Motion to Stay, must be rejected.

                                         BACKGROUND

        CAC moved to stay these proceedings pending completion of the arbitration between

 Marsh and Marsh’s former employee, Michael Rice (the “Marsh-Rice Arbitration”). Dkt. No.

 20. CAC explained in its Motion to Stay that the Court has discretionary authority to stay this

 lawsuit and that it should exercise that discretion here because the only allegations Marsh pleads
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 2 of 7




 with any facts at all in the Complaint relate to matters Marsh agreed to arbitrate with Mr. Rice.

 See Dkt. No. 20 at 6–14. CAC also demonstrated that allowing this case to go forward would

 create a substantial risk of inconsistent or confusing results given that Marsh seeks relief based

 on the same contractual provisions (i.e., the restrictive covenants in Mr. Rice’s Employment and

 Separation Agreements) that are at issue in the Marsh-Rice Arbitration. Dkt. No. 20 at 7–10.

        Marsh filed a Response in opposition to the Motion to Stay, the main thrust of which was

 that this case is about “much more than Rice.” See Dkt. No. 27 at 1. Marsh insisted that it sued

 CAC based on the “wrongful actions of over 30 employees” and that its claims concerning those

 unidentified former Marsh employees predominate. See id. at 6. The Response refers repeatedly

 to the “30 former employees” whose unspecified malfeasance this lawsuit is supposedly meant to

 address. See id. at 3–4, 6–8, 12–14. But Marsh refused to name any of the former Marsh

 employees allegedly involved other than Mr. Rice (whose claims must be arbitrated) and Mr.

 Eichenholtz (who is accused of aiding and abetting Mr. Rice’s alleged breach).

        In its Reply, CAC explained that Marsh’s opposition to the Motion to Stay was incorrect.

 CAC emphasized that Marsh’s generalized allegations regarding the 30 unnamed former

 employees lacked substance and did not provide a basis for denying CAC’s request for a stay.

 See Dkt. No. 31 at 2. In furtherance of this point, CAC noted that certain former employees

 other than Mr. Rice are currently arbitrating claims with Marsh and those arbitrations also

 involve issues that overlap with the subject matter of this case. Dkt. No. 31 at 2–3.      CAC’s

 purpose in doing so was not, as Marsh claims, to suggest that this action must be stayed pending

 those arbitrations as well. Rather, the purpose was to highlight the fact that Marsh faces the

 exact same issues with respect to at least five other employees with whom Marsh agreed to



                                                 2
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 3 of 7




 arbitrate any issues related to their employment (and perhaps others), if indeed these are 5 of the

 30 unidentified people Marsh is complaining about.1 Thus, Marsh’s decision to sue CAC, and its

 refusal to identify any of the 30 former employees now working for CAC who Marsh claims

 violated obligations owed to Marsh, was a strategic choice by Marsh to avoid undermining

 Marsh’s own arguments—highlighting further why the stay requested by CAC is appropriate.

                                           ARGUMENT

        A.      No Portion of CAC’s Reply Brief Should Be Stricken

        CAC’s Reply was entirely proper and there is no reason to strike any portion of it. Courts

 do not review arguments raised for the first time in a reply brief. In re Gold Resource Corp.

 Secs. Litig., 957 F. Supp. 2d 1284, 1291 (D. Colo. 2013). However, that rule does not apply

 when “the issue argued in the reply brief is offered in response to an argument raised in the [non-

 movant’s] brief.” Id. (quoting Beaudry v. Corr. Corp. of Am., 331 F.3d 1164, 1166 n.3 (10th Cir.

 2003)). That is exactly what happened here.


 1   To support the basic fact that these five additional arbitrations had been initiated, CAC
     attached to its Reply the AAA Demand for Arbitration forms filed at the initiation of those
     arbitrations. Marsh has copies of the demands in full. Marsh claims in its Motion to Strike
     (Mtn. at 3) that there is no overlap between the issue raised in those arbitrations and the
     issues here (if indeed the employees overlap, which Marsh refuses to confirm or deny even
     now). But that assertion is baseless. If Marsh is claiming that these five former Marsh
     employees breached their non-solicitation and confidentiality obligations to Marsh (see Mtn.
     at 3 (Marsh characterizing its claims in this lawsuit as “claims that [unidentified employees]
     solicited each other in violation of their fiduciary duties/duties of loyalty or that they stole
     trade secrets”)), those claims would have to be arbitrated. As with Mr. Rice, Marsh agreed
     in the employees’ contracts that it would arbitrate all claims arising out of or relating to the
     contracts containing the non-solicitation and confidentiality provisions, as well as all claims
     arising out of or relating to “the Executive’s employment with the Company.” Thus, any
     claim alleging breach of fiduciary duty or theft of trade secrets by these employees would fall
     within the arbitration clauses. Marsh refuses to say who the “30 former employees” it is
     complaining about actually are because doing so would multiply the problem exposed by the
     Motion to Stay.


                                                  3
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 4 of 7




        Marsh claims that portions of CAC’s Reply should be stricken because “[i]nstead of

 addressing Marsh’s arguments about why the Rice arbitration is not grounds to stay this entire

 case, Cobbs Allen use[d] its Reply to raise an entirely new argument, based on newly submitted

 evidence.” Dkt. No. 32 at 2. This is incorrect. CAC’s argument was in direct rebuttal to the

 principal contention in Marsh’s Response that there are claims against 30 other, unidentified

 people that somehow predominate this lawsuit.

        Incredibly, Marsh still does not identify specific individuals who engaged in misconduct

 or what exactly these individuals supposedly did wrong. Even in its Response, Marsh makes no

 effort to demonstrate that its claims, other than those relating to Mr. Rice, are based on

 discernible acts by particular former employees. In other words, Marsh wants to maintain that

 this case is about individuals other than Mr. Rice, but it will not say who those individuals are,

 what they did, or why their conduct is actionable.

        It is thus directly relevant to Marsh’s opposition to the Motion to Stay to note that other

 former employees also have arbitrations pending with Marsh—arbitrations that make explicit

 claims relating to those employees’ restrictive covenants, and arbitrations to which any contract

 or trade secret claims would be compulsory counterclaims—and that Marsh’s refusal to identify

 specific employees in its briefing on the Motion to Stay must have been a deliberate strategic

 choice to avoid raising additional arbitrable issues that weigh further in favor of granting a stay.

 This is not a “new” issue or argument. Rather, it flows directly from one of the main issues in

 dispute on CAC’s Motion to Stay—the extent to which this case presents claims or issues that

 Marsh must arbitrate with Mr. Rice.




                                                  4
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 5 of 7




        The Motion to Strike is little more than an attempt by Marsh to have its cake and eat it

 too. Marsh seeks to avoid a stay of this case based on vague and conclusory allegations, while

 hiding from the Court anything that might highlight the deficiency of those allegations or suggest

 why it refuses to provide more detail. CAC’s Reply does not contain “new” or otherwise

 inappropriate arguments and Marsh’s Motion to Strike must be denied.

        B.      Marsh Should Be Denied Leave to File a Surreply

        For the same reasons that Marsh’s Motion to Strike should be denied, the Court should

 also deny Marsh’s request for leave to file a surreply. In this District, surreplies “are generally

 disfavored and will only be permitted in exceptional circumstances. Cont’l W. Ins. Co. v. Colony

 Ins. Co., No. 13–cv–01425–WYD–MJW, 2014 WL 2536519, at *2 (D. Colo. June 5, 2014)

 (citing Locke v. Grady Cty., 437 F. App’x 626, 633 (10th Cir. 2011)). They are appropriate only

 when a court relies on new arguments presented in a reply brief. See Pippin v. Burlington Res.

 Oil & Gas Co., 440 F.3d 1186, 1192 (10th Cir. 2006); Partminer Worldwide Inc. v. Siliconexpert

 Techs. Inc., No. 09–cv–00586–MSK–MJW, 2010 WL 4681424, at *1 (D. Colo. Nov. 10, 2010).

        This is hardly the type of exceptional case that would justify yet another Marsh brief. As

 explained above, CAC did not present any new arguments in its Reply. CAC merely responded

 to Marsh’s primary argument in opposition to a stay—that this lawsuit is about individuals other

 than Mr. Rice who Marsh refuses to identify, even in its Response. The fact that Marsh’s

 continuing failure to identify specific individuals makes it impossible to determine whether this

 case involves other potentially arbitrable issues is a direct rebuttal to Marsh’s Response.      As

 such, it does not provide a basis for a motion to strike or for Marsh to file a surreply. See, e.g.,

 Gates Corp. v. Dorman Prods., Inc., No. 09–cv–02058–CMA–KLM, 2009 WL 4675099, at *2



                                                  5
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 6 of 7




 (D. Colo. Dec. 7, 2009) (simultaneously denying plaintiff’s motion to strike and request for leave

 to file a surreply because arguments raised in defendants’ reply brief were a “direct rebuttal” to

 plaintiff’s response). The parties can easily address any of the remaining issues with the Court

 when they appear for argument, as set by the Court, on February 11, 2020.

                                         CONCLUSION

        Marsh’s motion to strike certain portions of CAC’s Reply, or for leave to file a surreply,

 should be denied.


 Dated: February 6, 2020                             Respectfully submitted,

                                                     By: /s/ William M. Ojile, Jr.
                                                     William M. Ojile, Jr.
                                                     Nicholas W. Dowd
                                                     ARMSTRONG TEASDALE LLP
                                                     4643 South Ulster Street, Suite 800
                                                     Denver, CO 80237
                                                     Telephone: (720) 200-0676
                                                     Facsimile: (720) 200-0679
                                                     Email: bojile@armstrongteasdale.com
                                                             ndowd@armstrongteasdale.com

                                                     Michael B. Slade
                                                     Mark W. Premo-Hopkins
                                                     Howard Kaplan
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle
                                                     Chicago, IL 60654
                                                     Telephone: (312) 862-2000
                                                     Email: mslade@kirkland.com
                                                            mark.premohopkins@kirkland.com
                                                            howard.kaplan@kirkland.com

                                                     Counsel for Defendant
                                                     Cobbs Allen Capital, LLC




                                                 6
Case 1:19-cv-03266-RM-STV Document 34 Filed 02/06/20 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 6, 2020, the foregoing was electronically filed with the

 Clerk of Court using the CM/ECF system which will send notification of such filing to all

 counsel of record.


                                             /s/ William M. Ojile, Jr.
                                             William M. Ojile, Jr.




                                                7
